      Case 1:16-cr-00755-LGS Document 41 Filed 02/02/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :        PRELIMINARY ORDER OF
          - v. -                           FORFEITURE/
                                  :        MONEY JUDGMENT
NATALYA GRABOVSKAYA,
                                  :        16 Cr. 755 (LGS)
                   Defendant.

- - - - - - - - - - - - - - - - - x

          WHEREAS,   on     or   about   November   15,   2016,    NATALYA

GRABOVSKAYA (the “defendant”), was charged in an Information, 16

Cr. 755 (LGS) (the “Information”), with conspiracy to commit health

care fraud and wire fraud and to violation the Anti-Kickback

Statute, in violation of Title 18, United States Code, Section 371

(Count One); and health care fraud, in violation of Title 18,

United States Code, Sections 1347 and 2 (Count Two);

          WHEREAS, the Information included forfeiture allegations

as to Count One, seeking forfeiture to the United States, pursuant

to Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461, of any and all property,

real or personal, that constitutes or is derived, directly or

indirectly, from proceeds traceable to the commission of the

offenses alleged in Count One of the Information;

          WHEREAS,    the    Information    also    included   a      second

forfeiture allegation as to Count Two, seeking forfeiture to the


                                    1
      Case
       Case1:16-cr-00755-LGS
            1:16-cr-00755-LGS Document
                               Document39-1
                                        41 Filed
                                            Filed02/02/21
                                                  02/02/21 Page
                                                            Page22ofof55



United States, pursuant to Title 18, United States Code, Section

982(a)(7),    of   any   and   all   property,   real   or   personal,     that

constitutes or is derived, directly or indirectly, from gross

proceeds traceable to the commission of the offenses charged in

Count Two of the Information, including but not limited to a sum

of United States currency representing the amount of proceeds

obtained as a result of the offenses charged in Count Two of the

Information;

             WHEREAS, on or about November 15, 2016, the defendant

pled guilty to Counts One and Two of the Information before a

United States Magistrate Judge, which plea has been accepted by

this Court;

             WHEREAS, a sum of money equal to $93,379 in United States

currency represents the proceeds traceable to the commission of

the offenses charged in Counts One and Two of the Information, and

represents the amount of proceeds derived from the offenses charged

in Counts One and Two of the Information that the defendant

personally obtained; and

              WHEREAS, as a result of acts and/or omissions of the

defendant, the proceeds derived from the offenses charged in Counts

One and Two of the Information that the defendant personally

obtained cannot be located upon the exercise of due diligence.

             IT IS HEREBY ORDERED that:


                                       2
      Case
       Case1:16-cr-00755-LGS
            1:16-cr-00755-LGS Document
                               Document39-1
                                        41 Filed
                                            Filed02/02/21
                                                  02/02/21 Page
                                                            Page33ofof55



           1.     As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant has pleaded

guilty, a money judgment in the amount of $93,379 in United States

currency   (the   “Money     Judgment”),          representing   the   amount    of

proceeds derived from the offenses charged in Counts One and Two

of the Information that the defendant personally obtained and

controlled, shall be entered against the defendant.

           2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture/Money

Judgment is final as to the defendant, NATALYA GRABOVSKAYA, and

shall be deemed part of the sentence of the defendant, and shall

be included in the judgment of conviction therewith.

           3.     All   payments   on       the    outstanding   Money   Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the “United States Marshals Service”,

and delivered by mail to the United States Attorney’s Office,

Southern   District     of   New   York,      Attn:     Money    Laundering     and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.

           4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture




                                        3
        Case
         Case1:16-cr-00755-LGS
              1:16-cr-00755-LGS Document
                                 Document39-1
                                          41 Filed
                                              Filed02/02/21
                                                    02/02/21 Page
                                                              Page44ofof55



Fund,    and    the    United   States   shall    have   clear    title   to    such

forfeited property.

               5.     Pursuant to 21 U.S.C. § 853(p), the United States

is authorized to seek forfeiture of substitute assets of the

defendant up to the uncollected amount of the Money Judgment.

               6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal       Procedure,    the    United   States      Attorney’s    Office    is

authorized to conduct any discovery needed to identify, locate or

dispose        of     forfeitable     property,       including       depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

               7.     The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture/Money Judgment, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.




                                         4
        Case
         Case1:16-cr-00755-LGS
              1:16-cr-00755-LGS Document
                                 Document39-1
                                          41 Filed
                                              Filed02/02/21
                                                    02/02/21 Page
                                                              Page55ofof55



              8.     The   Clerk    of   the   Court     shall   forward     three

certified copies of this Preliminary Order of Forfeiture/Money

Judgment to Assistant United States Attorney Alexander J. Wilson,

Chief    of    the    Money    Laundering      and     Transnational   Criminal

Enterprises        Unit,   United   States     Attorney’s    Office,   One    St.

Andrew’s Plaza, New York, New York 10007.




SO ORDERED:
                                                          February 2, 2021
LORNA G. SCHOFIELD                                        DATE
UNITED STATES DISTRICT JUDGE




                                         5
